DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 20 recites, inter alia, “…wherein the first surface and the second surface are symmetrical in cross section perpendicular to the center axis”.  (Emphasis added).
Claim 20 is objected to as being dependent upon rejected base claims 1 and 6, but would be allowable if claim 20, was rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to Claims 1-21 have been fully considered but they are not persuasive.
As to claim 1, Applicant asserts that the disclosure of Jerez fails to teach or disclose at least the limitations "a number of times the first wire is disposed outside the second wire on the first surface is equal to a number of times the second wire is disposed outside the first wire on the second surface" and "a number of times the first wire is disposed outside the second wire on the third surface is equal to a number of times the second wire is disposed outside the first wire on the fourth surface". (Emphasis added).
Examiner respectfully disagrees.  A prima facie case is disclosed in the disclosure of Jerez since Jerez teaches the limitations "a number of times the first wire is disposed outside the second wire on the first surface is equal to a number of times the second wire is disposed outside the first wire on the second surface" and "a number of times the first wire is disposed outside the second wire on the third surface is equal to a number of times the second wire is disposed outside the first wire on the fourth surface" as evidenced in Figs 1A and 1B, since it is reasonably ascertained by the Figures 1A and 1B, and specification does not suggest any asymmetry in the wrapping of the wires (10, 20). The hidden sides of the core (120) are the same length as those that are shown in Figs. 1A and 1B, and thus the winding of the wires would continue in the manner of the observed sides of the Figs. 1A and 1B. Further, Fig. 4, appears to confirm the said limitations.
Thus, the limitations are met using the broadest reasonable interpretation.  Therefore, Examiner respectfully asserts that the disclosure of Jerez sufficiently teaches the limitations recited in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-12 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jerez et al., (hereinafter Jerez), U.S. Patent Application Publication 2017/0025212.
Regarding Claim 1, Jerez teaches, a common-mode choke coil (Fig. 1A) comprising: 
a core (100) having a shape that extends along a center axis and including peripheral surfaces around the center axis, the peripheral surfaces including a first surface (not labeled, surface facing core part 120) and a second surface (not labeled, surface opposite core part 120) that are opposite to each other and a third surface (not labeled) and a fourth surface (not labeled) that are adjacent to the first surface and the second surface and opposite to each other; and 
a first wire (10) and a second wire (20) that are wound around the peripheral surfaces in same direction, that are not electrically connected to each other, and that are twisted together into a stranded portion (stranded portion of wires 10, 20), 
wherein, in one turn of the stranded portion (10, 20), a number of times (1 time) the first wire (10) is disposed outside the second wire (20) on the first surface is equal to a number of times (1 time) the second wire (20) is disposed outside the first wire (10) on the second surface, and a number of times (1 time) the first wire (10) is disposed outside the second wire (20) on the third surface is equal to a number of times (1 time) the second wire (20) is disposed outside the first wire (10) on the fourth surface.  (Jerez: Figs. 1A, 1B and 4, para. [0033], [0034]).

Regarding Claim 21, Jerez further teaches, wherein in the one turn of the stranded portion (10, 20), the number of times (1 time) the first wire (10) is disposed outside the second wire (20) along the center axis on the first surface is equal to the number of times (1 time) the second wire (20) is disposed outside the first wire (10) along the center axis on the second surface, and the number of times (1 time) the first wire (10) is disposed outside the second wire (20) along the center axis on the third surface is equal to the number of times (1 time) the second wire (20) is disposed outside the first wire (20) along the center axis on the fourth surface.  (Jerez: Figs. 1A, 1B and 4, para. [0033], [0034]).
Regarding Claim 2, Jerez further teaches, wherein, in a plurality of turns of the stranded portion (10, 20), a number of times (1 time) the first wire is disposed outside the second wire on the first surface is equal to a number of times (1 time) the second wire is disposed outside the first wire on the second surface, and a number of times (1 time) the first wire is disposed outside the second wire on the third surface is equal to a number of times (1 time) the second wire is disposed outside the first wire on the fourth surface.  (Jerez: Figs. 1A and 1B, para. [0033], [0034]).
Regarding Claim 3, Jerez further teaches, wherein a number of twist of the stranded portion is two or less (1 twist) on each of the first surface, the second surface, the third surface, and the fourth surface.  (Jerez: Figs. 1A and 1B, para. [0034]).
Regarding Claim 4, Jerez further teaches, wherein the core has a substantially quadrangular shape (113) in cross section perpendicular to the center axis.  (Jerez: Figs. 1A and 1B, para. [0034]).
Regarding Claim 9, Jerez further teaches, wherein a number of twist of the stranded portion is two or less (1 twist) on each of the first surface, the second surface, the third surface, and the fourth surface.  (Jerez: Figs. 1A and 1B, para. [0034]).
Regarding Claim 10, Jerez further teaches, wherein the core has a substantially quadrangular shape (113) in cross section perpendicular to the center axis.  (Jerez: Figs. 1A and 1B, para. [0034]).
Regarding Claim 11, Jerez further teaches, wherein the core has a substantially quadrangular shape (113) in cross section perpendicular to the center axis.  (Jerez: Figs. 1A and 1B, para. [0034]).
Regarding Claim 12, Jerez further teaches, wherein the core has a substantially quadrangular shape (113) in cross section perpendicular to the center axis.  (Jerez: Figs. 1A and 1B, para. [0034]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 7, 8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jerez, as applied to claims 1 and 2, respectively, in view of Takagi et al., (hereinafter Takagi), U.S. Patent Application Publication 2016/0133377.
Regarding Claim 5 and similarly claims 13-15, Jerez teaches (Fig. 2A), a straight first surface of the core 113. (Jerez: Figs. 2A and 2B, para. [0037]).
Jerez does not explicitly teach, wherein the first surface is outwardly curved in cross section perpendicular to the center axis.
However, Takagi teaches (Fig. 8), wherein the first surface (14) is outwardly curved in cross section perpendicular to the center axis.  (Takagi: Fig. 8, para. [0065]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the winding section of Jerez to include the outwardly curved winding core of Takagi, the motivation being to provide “to ensure that the resin coating layer 20 covers the coated conductive wires S1 and S4” [0065].  (Takagi: Fig. 8, para. [0065]).  Therefore, the limitations of Claim 5 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 7, the combination of Jerez in view of Takagi further teaches (Fig. 2), wherein the second surface (113) is straight in cross section perpendicular to the center axis.  (Jerez: Figs. 2A and 2B, para. [0037]).
Regarding Claim 8, the combination of Jerez in view of Takagi further teaches (Fig. 2), wherein the first surface (14) and the second surface (15) are symmetrical (113) in cross section perpendicular to the center axis, the motivation being to provide “to ensure that the resin coating layer 20 covers the coated conductive wires S1 and S4” [0065].  (Takagi: Fig. 8, para. [0065]).

Claims 6 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jerez, as applied to claims 1 and 2, respectively, in view of Oki, U.S. Patent Application Publication 2014/0070914.
Regarding Claim 6 and similarly claims 16-18, Jerez teaches (Fig. 2A), a straight first surface of the core 113. (Jerez: Figs. 2A and 2B, para. [0037]).
Jerez does not explicitly teach, wherein the first surface is outwardly bent in cross section perpendicular to the center axis.
However, Oki teaches (Fig. 14), wherein the first surface (the first surface of OL2) is outwardly bent in cross section perpendicular to the center axis.  (Oki: Fig. 14, para. [0023], [0086]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the winding section of Jerez to include the convex polygon of Oki, the motivation being to “[form] a shape of a second irregular convex polygon which is substantially a non-regular polygon and also a convex polygon” [0023].  (Oki: Fig. 14, para. [0023], [0086]).  Therefore, the limitations of Claim 6 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 19, the combination of Jerez in view of Oki further teaches (Fig. 2), wherein the second surface (second surface of 113) is straight in cross section perpendicular to the center axis.  (Jerez: Figs. 2A and 2B, para. [0037]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
10/01/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837